Citation Nr: 0826594	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  06-39 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to a temporary 
total disability rating under 38 C.F.R. § 4.30 for periods of 
convalescence following operations, in 1996 and 1998, and if 
so, whether the veteran is entitled to such benefit.  



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1966 to September 
1968 and from September 1988 to November 1990.  The veteran 
had Reserve component service as well.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Louis, Missouri.  

In December 1998, the RO denied the veteran's claim of 
entitlement to a temporary total disability evaluation for 
the period of convalescence following surgeries performed on 
the veteran's service-connected penile disorder in February 
1996 and May 1998.  The veteran did not appeal the adverse 
determination, and as a result, the December 1998 RO decision 
is final.  Thus, new and material evidence is needed to 
reopen the claim.  38 U.S.C.A. § 5108, 7105.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  


FINDINGS OF FACT

1.  In a December 1998 decision, the RO denied temporary 
total disability ratings under the provisions of 38 C.F.R. 
§ 4.30, following hospital treatment in February 1996 and May 
1998, for a service-connected disability.  The veteran did 
not file a timely appeal.  

2.  Evidence received since the December 1998 decision is 
cumulative and redundant and fails to provide competent 
evidence that the veteran needed a period of convalescence of 
one month or more, or had severe postoperative residuals, or 
necessitated house confinement, or that his regular weight 
bearing was prohibited, or that he was immobilized by a cast.  




CONCLUSIONS OF LAW

1.  The December 1998 decision denying entitlement to a 
temporary total disability evaluation for the period of 
convalescence following surgeries performed, in 1996 and 
1998, for the veteran's service-connected disability is 
final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.201, 20.302 (2007).

2.  New and material evidence has not been received by VA, 
and the veteran's claim of entitlement to a temporary total 
disability evaluation is not reopened.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
veteran with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the veteran in 
October 2005 included the criteria for reopening a previously 
denied claim, the criteria for establishing entitlement to a 
temporary total disability evaluation, and information 
concerning why the claim was previously denied.  
Specifically, the veteran was informed that his prior claim 
was denied because the evidence did not show that the 
veteran's surgery required a period of at least 30 days 
convalescence or that there were severe post-operative 
residuals.  Consequently, the Board finds that adequate 
notice has been provided, as he was informed about what 
evidence was necessary to substantiate the elements required 
to establish entitlement to a temporary total disability 
evaluation that were found insufficient in the previous 
denial.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the veteran's service 
medical records.  VA has also obtained the records of the 
veteran's outpatient treatment with VA.  Significantly, 
neither the appellant nor his representative has identified 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Laws and Regulations Pertaining to New and Material Evidence   

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Decisions of the RO 
which are not appealed in a timely manner are final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2007).  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  


Facts and Analysis 

It appears that in the February 2006 rating decision, the RO 
reopened and denied the veteran's claim of entitlement to a 
temporary total disability evaluation for the treatment of a 
service-connected penile disorder.  Irrespective of the RO's 
actions, the Board must decide whether the veteran has 
submitted new and material evidence to reopen the claim.  
Upon review of the evidence, the Board finds that VA has not 
received any new or material evidence, and as such, the 
veteran's claim remains denied.  

The evidence of record establishes that the veteran suffered 
from Peyronie's disease during his military service.  In June 
1990, while on active duty, the veteran was operated on in an 
attempt to remedy this condition.  However, the condition was 
not remedied by surgery, and the veteran later reported 
erectile dysfunction (ED).  The veteran was service connected 
for the postoperative residuals of this procedure in May 
1995.  In February 1996, in an attempt to remedy the 
veteran's ED, the veteran underwent an operation to implant a 
penile prosthesis.  A subsequent operation was performed in 
May 1998 to repair the malfunctioning prosthesis.  The 
veteran subsequently filed a claim seeking a temporary total 
disability evaluation for the convalescence period.  

The December 1998 rating decision denied the veteran's claim 
of entitlement to a temporary total disability evaluation for 
both the February 1996 operation and the May 1998 operation.  
According to the RO, the veteran's claim was denied because 
the evidence did not show that the veteran required at least 
one month of convalescence, did not have surgery with severe 
postoperative residuals or treatment with immobilization of 
one major joint or more.  

Therefore, for the evidence to be material, it must relate to 
this unestablished fact which is necessary to substantiate 
the veteran's claim.  Since the December 1998 decision, the 
veteran has submitted several statements in support of his 
claim and a list of medications prescribed in May 1998 and 
February 2006.  

These letters are essentially restate his claim and are 
cumulative and redundant of information considered by the RO 
in 1998.  They fail to provide competent medical evidence 
that the veteran required a convalescence period of 30 days 
or more or that he had "severe" level of postoperative 
residuals.  According to a letter received by VA in November 
2005, the veteran was able to return to work within less than 
30 days after his operation.  Additionally, the letters 
indicate that he was able to care for himself.  

A letter received by VA in March 2006 does claim that the 
veteran required more than 30 days recovery time in addition 
to his one-week stay in the hospital after his 1996 
operation.  However, there is no medical evidence to support 
this claim.  Additionally, while the lay evidence does 
indicate that the veteran may have experienced pain and 
discomfort for several weeks following his surgeries, it does 
not indicate that the pain was of such a degree that the 
veteran could not resume his normal life.  Therefore, the 
Board does not find the symptoms described by the veteran to 
rise to the level of "severe" residuals, as required for an 
assignment of a temporary total disability evaluation.  

Finally, the veteran supplied VA with a document indicating 
that the veteran was prescribed oxycodone and acetaminophen 
after his May 1998 operation and Demerol after his February 
1996 operation.  This evidence is not new, as the evidence of 
record that was available to the RO for review in December 
1998 noted that the veteran was prescribed pain medications, 
including Demerol and Percocet, after his operations.  
Therefore, evidence that the veteran was assigned pain 
medication is redundant of evidence already of record, and 
will not serve as sufficient evidence to reopen the veteran's 
previously denied claim.  

For the above reasons, the Board finds that the veteran has 
failed to submit evidence that is either new or material.  
Therefore, the December 1998 rating decision denying the 
veteran's claim of entitlement to a temporary total 
disability evaluation for the convalescence period following 
his February 1996 and May 1998 operations to repair a 
service-connected penile disorder remains final.  




ORDER

As new and material evidence has not been received, the 
petition to reopen a claim for a temporary total disability 
evaluation, under 38 C.F.R. § 4.30, for the convalescence 
period following treatment of a service-connected penile 
disorder in 1996 and 1998 is denied.  



____________________________________________
C. R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


